DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. 

Applicant alleges:
More specifically, Applicant’s independent claim 1 recites “generating a reference signal that comprises an estimate of the noise included in the received signal, wherein the reference signal is generated by a model built using machine learning”. Applicant’s independent claims 7 and 15 include similar language.
Regarding the quoted claim language, the following paragraph in Applicant’s specification provides helpful information and also describes what Applicant believes is a fundamental difference between Applicant’s claims and the apparatus and method of Lee:
…
That is in some embodiments, instead of using machine learning to generate a clean version of the subject signal, machine learning is used to generate an estimate of the noise that is to be removed from the subject signal. Thus, in some embodiments, machine learning may be used to generate an estimate of the pure noise signal that is not wanted instead of a clean version of the subject signal.
…
Regarding the underlined language, Applicant respectfully asserts that Lee is an example of using machine learning to generate a clean version of the subject signal, which the underlined language differentiates from using machine learning to generate an estimate of the noise that is to be removed from the subject signal. Again, Applicant’s independent claim 1 recites generating a reference signal that comprises “an estimate of the noise” included in the received signal, which Applicant respectfully asserts is different than Lee.


In its current presentation, the claim requires 1) a generation of a reference signal, 2) the reference signal comprises an estimate of the noise included in the reference signal, and 3) the reference signal is generated by a model built using machine learning.  The claim does not explicitly detail the generation of the estimation of the noise being performed by machine learning.   The claim does require the generation of the reference signal by machine learning, and that the reference signal comprises an estimate of the noise, but it is not presented in a manner that requires the noise estimate being generated by the machine learning, only that the generated reference signal comprises the estimate.  The nature of the estimation is not explicitly drawn out in the current claim language.  

Applicant further alleges:
Regarding FIG. 10, Lee states the following:
….
Thus, in the upper part of Lee’s FIG. 10 the system trains the noise canceling model 1032, and then in the lower part of FIG. 10 the trained noise canceling model 1032 is used to cancel noise from the input voice signal 1040. As such, it appears that Lee’s system uses machine learning to generate a clean version of the input voice signal 1040. Again, the above-quoted language from Applicant’s specification differentiates such operation from using machine learning to generate an estimate of the noise that is to be removed from the subject signal.
Given this difference, Applicant respectfully asserts that Lee does not disclose “generating a reference signal that comprises an estimate of the noise included in the received signal, wherein the reference signal is 

Examiner respectfully disagrees for the same reasons stated above.  Further, Examiner notes that the mapped target feature vector/ ideal ratio mask (IRM) is made up of a noise signal N(k,1), by virtue of the fact that this signal is used in its calculation; paras 241, 242.  Furthermore, this signal is disclosed as being “estimated” using a noise canceling model trained through deep [machine] learning; para 248.

Applicant further alleges:
In rejecting Applicant’s independent claim 1 as allegedly being anticipated by Lee the office action states the following:
…
Thus, the office action alleges that Lee’s target feature vector and ideal ratio mask (IRM) described in Lee’s paragraph [0241] correspond to the “reference signal” recited in Applicant’s independent claim 1.
Lee’s paragraphs [0241], [0242], and [0265], as well as some related paragraphs, state the following:
…
These paragraphs relate to the training of Lee’s noise canceling model by using a reference voice signal, which is a clean voice signal for training. Lee’s FIG. 10, which is shown above, shows the noise canceling model 1032 and the reference voice signal 1010.

According to Lee’s paragraph [0258] quoted above, the output layer 650 of the noise canceling model can output an ideal ratio mask (IRM). And as mentioned above, the office action alleges that Lee’s target feature vector and IRM correspond to the “reference signal” recited in Applicant’s claim 1.

Examiner respectfully disagrees for the same reasons stated above, namely that 1) the interpretation made by Applicant is not required by the currently presented claim language, and 2) Lee does discloses a signal with the same features as claimed, e.g. 

Applicant further alleges:
But Applicant respectfully asserts that Lee’s target feature vector and IRM do not correspond to Applicant’s claimed “reference signal” because the target feature vector and IRM do not “comprise[s] an estimate of the noise included in the received signal”, as is recited in Applicant’s claim 1. The office action points to Lee’s paragraph [0242] which indicates that the IRM may be calculated using an equation having a clean signal and a noise signal. This appears to be consistent with the notion that an IRM is a training target and is a ratio of a clean signal to the sum of clean and noise components. But as such, Applicant respectfully asserts that the IRM is not “an estimate of the noise included in the received signal”, as is recited in Applicant’s claim 1. For example, Lee’s IRM is not an estimate of the noise included in Lee’s input voice signal 1040 shown in FIG. 10.
Applicant believes this analysis is consistent with the fundamental difference described above, which is that Lee is an example of using machine learning to generate a clean version of the subject signal, instead of using machine learning to generate an estimate of the noise that is to be removed from the subject signal.

Examiner respectfully disagrees.  Lee details estimating the IRM, which is comprised of (by virtue of its inclusion in the calculation) a noise signal N(k,1), as detailed above, and further notes the target feature vector is estimated from an input voice signal; note specifically para 282 “acquiring a target feature vector corresponding to the input voice signal…”, and in generic terms, para 13 “the present invention corrects a target feature vector estimated from an input voice signal.”
In view of the above, the target feature vector/IRM does “comprise an estimate of the noise in the received signal,” (e.g. target feature vector is estimated from an input voice signal using machine learning, and this feature vector is comprised of noise), contrary to Applicant’s assertion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (hereinafter Lee, U.S. Patent 2020/0211580).

Regarding Claim1, Lee discloses:
A method, comprising:
receiving a signal that includes noise (e.g. receive input voice signal; S403; noise and voice included in the input voice signal; para 206);
generating a reference signal (e.g. target feature vector… ideal ratio mask IRM; para 241) that comprises an estimate of the noise included in the received signal (e.g. the target feature vector is calculated using a clean signal and a noise signal; para 242; 
using the reference signal to remove at least part of the noise from the received signal (e.g. correcting the target feature vector; para 284 and generate a first voice signal by cancelling noise from an input voice signal using a correct IRM as a corrected target feature vector; para 292 293).

Regarding Claim 2¸in addition to the elements stated above regarding claim 1, Lee further discloses:
wherein the model built using machine learning comprises a model built using a generative adversarial network (GAN) (e.g. an ANN trained based on training data refeed to as a trained model; para 58; example ANN using the unsupervised learning includes a generative adversarial network (GAN); para 75).

Regarding Claim 3¸in addition to the elements stated above regarding claim 1, Lee further discloses:
wherein the using the reference signal to remove at least part of the noise from the received signal comprises: using the reference signal in a noise cancellation process (e.g. correcting the target feature vector; para 284 and generate a first voice 

Regarding Claim 4¸in addition to the elements stated above regarding claim 1, Lee further discloses:
wherein the using the reference signal to remove at least part of the noise from the received signal comprises:
using the reference signal in an acoustic echo cancellation (AEC) process (e.g. noise cancelling, including various noise conditions such as reverberation; para 336, 335, table 1)

Regarding Claim 5¸in addition to the elements stated above regarding claim 1, Lee further discloses:
training the model by generating the reference signal with the model and comparing the reference signal to a sample of the noise (e.g. checking the degree of noise cancelled based on deep learning by comparing the input voice signal and th first voice signal and generating a second voice signals by determining how much noise to additional cancel; para 219)

Regarding Claim 6¸in addition to the elements stated above regarding claim 1, Lee further discloses:
wherein the training the model further comprises: adjusting the model based on the comparison of the reference signal to the sample of the noise (e.g. processor 

Regarding Claim 7, Lee discloses:
A system, comprising:
a first apparatus that carries a signal that includes noise (e.g. terminal devices 100; Fig. 1); and 
a processor based apparatus in communication with the first apparatus (e.g. apparatus for noise cancelling 200; Fig. 1; see processer 260 of 200 in Fig. 3); 
wherein the processor based apparatus is configured to execute steps (e.g. operation of processor 260, see for example, but not limited to, operation S407 of Fig. 4, para 212) comprising: 
receiving the signal that includes the noise (e.g. receive input voice signal; S403; noise and voice included in the input voice signal; para 206);
generating a reference signal (e.g. target feature vector… ideal ratio mask IRM; para 241) that comprises an estimate of the noise included in the received signal (e.g. the target feature vector is calculated using a clean signal and a noise signal; para 242; and note, inference of an IRM from the noise cancelling model; para 265), wherein the reference signal is generated by a model built using machine learning (e.g. estimated target feature vector estimated from the noise cancelling model; para 260; see further, 
using the reference signal to remove at least part of the noise from the received signal (e.g. correcting the target feature vector; para 284 and generate a first voice signal by cancelling noise from an input voice signal using a correct IRM as a corrected target feature vector; para 292 293).

Regarding Claim 8¸in addition to the elements stated above regarding claim 7, Lee further discloses:
wherein the first apparatus comprises a microphone (e.g. see microphone 122 of 100 in Fig. 2).

Regarding Claim 9¸in addition to the elements stated above regarding claim 7, Lee further discloses:
wherein the first apparatus comprises an apparatus used for tracking a tangible object (e.g. see location information module 114 of 100 in Fig. 2).

Claims 10 and 16 are rejected under the same grounds as claim 2 above.

Claims 11 and 17 are rejected under the same grounds as claim 3 above.

Claims 12 and 18 are rejected under the same grounds as claim 4 above.

Claims 13 and 19 are rejected under the same grounds as claim 5 above.

Claims 14 and 20 are rejected under the same grounds as claim 6 above.

Claim 15 is rejected under the same grounds as claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654